DETAILED ACTION
Claim(s) 1-12 are presented for examination. 
Claims 1 and 6 are amended.
Claim 11 remains canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed July 2nd, 2021 is descriptive and being considered. The objection is withdrawn

The abstract of the disclosure filed July 2nd, 2021 is objected to because it includes legal phraseology (i.e. comprising... comprises...) in lines 2-3. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Response to Arguments
Applicant’s arguments (see remarks pages 8-12 of 13) filed July 2nd, 2021, with respect to rejection of claim(s) 1-10 and 12 under 35 U.S.C. § 102 (a)(1) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over HEDAYAT et al. (US 2016/0254884 A1) hereinafter “Hedayat” in view of Bhanage et al. (US 2016/0036572 A1) hereinafter “Bhanage”.

Regarding Claims 1 and 6,
	Hedayat discloses a beamformer device [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, a device] comprising:
	a transceiver [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, a radio frequency (RF) transceiver “20”];
[see fig(s). 9 & 12, pg. 16, ¶111 lines 5-9, a memory “40” storing an operating system and applications and storing a nearby stations set]; and
	a processor configured to [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, a MAC processor “11” and a PHY processor “15” implemented to] send [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 1-8, Once the frame has been generated and the feedback level designated for each STA, then the frame is sent to the next (or all) of the STAs in the WLAN communicating on a given channel] via the transceiver [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, using the radio frequency (RF) transceiver “20”], in a round of channel sounding [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 1-8, to take place in the sounding procedure as well as the sounding dialog token with enhanced fields] in a network comprising a beamformer device and at least one beamformee device [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, in a wireless local area network (WLAN) implemented with a station (STA) or access point (AP) executing an enhanced sounding feedback module], an announcement message including identification information of beamformee devices [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 1-8, an NDP announcement (NDPA) frame identifying each of the STAs (i.e., via the set of STA info. fields)] according to a distance said beamformee devices moved since a preceding announcement message [see fig. 2: Steps “203”/”205”, pg. 5, ¶41 lines 1-7, related to the level of granularity of feedback determined based on the capabilities of the STA and the level of accuracy that is optimal for the given STA in determining feedback for generating a frame at the AP/beamformer to initiate the sounding procedure] has been sent in a preceding round of channel sounding [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 8-15, for sending a subsequent frame such as an NDP frame on the channel to provide a reference for all the STAs identified in the NDPA and after which a response from the first STA follows].
the identification information of the beamformee devices is included in the announcement message”.
	However Bhanage discloses the identification information of the beamformee devices is included in the announcement message [see fig(s). 8A & 10, pg. 5, ¶49 lines 1-12; ¶50 lines 1-5, the sounding process is initiated with a beamformee by sending a null data packet (NDP) announcement frame and is used to gain control of a sounding channel for data transmission and to identify one or more beamformees present in the sounding environment... the main purpose of the NDP announcement frame is to carry a single STA info field for the intended beamformee. The STA info field is two bytes long and consists of three fields as depicted in NDP announcement frame format].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the identification information of the beamformee devices is included in the announcement message” as taught by Bhanage in the system of Hedayat for providing the advantage of enabling the beamformer in the sounding environment to be frequently updated of the beamformee's location and transmit beamformed signals towards the beamformee's correct location for achieving maximum beamforming gains possible [see Bhanage, pg. 6, ¶58 lines 18-25].
	
Regarding Claims 2 and 7,
	The combined system of Hedayat and Bhanage discloses the beamformer device of claim 6 [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, the network device implementing a station or access point executing an enhanced sounding feedback module in a wireless local area network (WLAN)].
	Hedayat further discloses wherein: 
	the transceiver is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the radio frequency (RF) transceiver “20” is implemented for] receiving a message from a [see fig. 2: Step “211”, pg. 5, ¶45 lines 1-11, receiving a response frame from the first STA following directions of the NDPA that set the level of granularity] according to the distance the beamformee device moves [see fig. 2: Steps “203”/”205”, pg. 5, ¶41 lines 1-7, related to a level of granularity of feedback determined based on the capabilities of the STA and the level of accuracy that is optimal for the given STA in determining feedback and generating a frame at the AP/beamformer to initiate the sounding procedure]; and 
	the processor is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the MAC processor “11” and the PHY processor “15” is further implemented to] storing identification information of the beamformee device in the memory when there is no record for the beamformee device [see fig. 2: Step “213”, pg. 5, ¶45 lines 1-11, analyze the feedback and utilize the information to form or update the steering matrix or compressed beamforming report... the update and calculation of the steering matrix or compressed beamforming report is performed after the completion of the sounding feedback sequence].

Regarding Claims 3 and 8,
	The combined system of Hedayat and Bhanage discloses the beamformer device of claim 6 [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, the network device implementing a station or access point executing an enhanced sounding feedback module in a wireless local area network (WLAN)].
	Hedayat further discloses wherein the announcement message is a null data packet announcement frame [see pg. 1, ¶4 lines 23-25, a null data packet (NDP) frame], the processor is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the MAC processor “11” and the PHY processor “15” is further implemented to] constructing the null data packet announcement frame [see fig. 1A & 1B, pg. 3, ¶36 lines 4-16, the packet contains a set of symbols that are read by the beamformee to determine the conditions of the channel over which the NDP is sent. The beamformee then generates a beamforming report that includes the feedback, referred to as explicit feedback, for the beamformer], wherein station info fields are filled in based on the identification information of the beamformee devices [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 1-8, an NDP announcement (NDPA) frame identifying each of the STAs (i.e., via the set of STA info. fields)] included in the memory [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 8-15, on the list of identified STAs stored in memory].

Regarding Claims 4 and 9,
	The combined system of Hedayat and Bhanage discloses the beamformer device of claim 6 [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, the network device implementing a station or access point executing an enhanced sounding feedback module in a wireless local area network (WLAN)].
	Hedayat further discloses wherein: 
	the transceiver is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the radio frequency (RF) transceiver “20” is implemented for] receiving a message from a beamformee device that is newly added into the network [see fig. 2: Step “211”, pg. 5, ¶45 lines 1-11, receiving a response frame from the first STA following directions of the NDPA that set the level of granularity]; and 
	the processor is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the MAC processor “11” and the PHY processor “15” is further implemented to] storing identification information of the beamformee device in the memory [see fig. 2: Step “213”, pg. 5, ¶45 lines 1-11, analyze the feedback and utilize the information to form or update the steering matrix or compressed beamforming report... the update and calculation of the steering matrix or compressed beamforming report is performed after the completion of the sounding feedback sequence stored in memory].

Regarding Claims 5 and 10,
	The combined system of Hedayat and Bhanage discloses the beamformer device of claim 6 [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, the network device implementing a station or access point executing an enhanced sounding feedback module in a wireless local area network (WLAN)].
	Hedayat further discloses the processor is further configured for [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, the MAC processor “11” and the PHY processor “15” is further implemented to] receiving [see fig. 2: Step “211”, pg. 5, ¶45 lines 1-11, receiving a response frame from the first STA following directions of the NDPA that set the level of granularity], via the transceiver [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, using the radio frequency (RF) transceiver “20”] compressed beamforming frames including feedback matrices from beamformees [see pg. 1, ¶6 lines 5-10, a compressed beamforming report is utilized by a beamformer using feedback from at least one beamformee] that are included in the memory [see fig. 2: Steps “207”/”209”, pg. 5, ¶44 lines 8-15, on the list of identified STAs stored in memory].

Regarding Claim 12,
	The combined system of Hedayat and Bhanage discloses a non-transitory computer readable storage medium [see fig(s). 9 & 12, pg. 16, ¶111 lines 5-9, a memory “40”].
	Hedayat further discloses the program code instructions [see fig(s). 9 & 12, pg. 16, ¶111 lines 5-9, an operating system and applications storing a nearby stations set] executable by a processor for implementing [see fig(s). 9 & 12, pg. 16, ¶108 lines 1-9, implemented by the MAC processor “11” and a PHY processor “15” for performing] a method according to claim 1 [see fig(s). 9 & 12, pg. 16, ¶107 lines 1-6, an enhanced sounding feedback method].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469